Exhibit 10.11
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered
into as of September 30, 2009, by and between FIDELITY NATIONAL INFORMATION
SERVICES, INC., a Georgia corporation (the “Company”), and LEE A KENNEDY (the
“Employee”) and is effective as of the Effective Date (as defined in the
Agreement and Plan of Merger, dated as of March 31, 2009, by and among the
Company, Cars Holdings, LLC and Metavante Technologies, Inc.). In consideration
of the mutual covenants and agreements set forth herein, the parties agree as
follows:
     1. Purpose and Release. This Agreement amends and restates, in its
entirety, the obligations of the parties under the Employment Agreement between
the Company and the Employee, dated as of May 1, 2008 (the “Prior Agreement”).
The purpose of this Agreement is to recognize the Employee’s significant
contributions to the overall financial performance and success of the Company,
to acknowledge the importance of the Employee’s continued services to the
Company’s future success, to assure the Company of the services of the Employee
following the Effective Date notwithstanding any right the Employee may have to
terminate the Prior Agreement, and to provide a single, integrated document
which shall provide the basis for the Employee’s continued employment by the
Company. In consideration of the execution of this Agreement and the termination
of all such prior agreements, the parties each release all rights and claims
that they have, had or may have arising under such prior agreements, including
the Prior Agreement. In the event the Effective Date does not occur, this
Amended and Restated Employment Agreement shall be void ab initio and of no
further force and effect, and the Employee’s Prior Agreement shall continue in
full force and effect.
     2. Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company agrees to continue to employ the Employee to serve in an
executive capacity as Executive Vice Chairman. The Employee accepts such
continued employment and agrees to undertake and discharge the duties, functions
and responsibilities set forth in Appendix A attached hereto. In addition to the
duties, functions and responsibilities specifically assigned to the Employee
pursuant to Appendix A, the Employee will perform such other duties, functions
and responsibilities as may be from time to time assigned to the Employee by the
Board of Directors of the Company (the “Board”) in writing, consistent with the
terms and provisions of this Agreement.
     3. Term. The term of this Agreement shall commence on the Effective Date
and, unless terminated as set forth in Section 8, shall continue for a period of
two (2) years ending on the second anniversary of the Effective Date or, if
later, through the last day of any extension made pursuant to the next sentence
(the initial period and any extensions being collectively referred to as the
“Employment Term”). This Agreement shall be extended automatically for one
additional one (1) year on the first anniversary of the Effective Date and for
an additional year each anniversary thereafter unless either party gives written
notice to the other not to extend the Employment Term before such extension
would be effectuated. Notwithstanding any termination of this Agreement or the
Employee’s employment, Sections 8 through 10 shall remain in effect unless and
until all parties’ obligations and benefits are satisfied thereunder.

 



--------------------------------------------------------------------------------



 



     4. Salary. During the Employment Term, the Company shall pay the Employee a
base salary, at an annual rate, before deducting all applicable withholdings, of
no less than $500,000 per year, payable at the time and in the manner dictated
by the Company’s standard payroll policies. Such minimum annual base salary may
be periodically reviewed and increased (but not decreased without the Employee’s
express written consent) at the discretion of the Board or the Compensation
Committee of the Board (the “Committee”) to reflect, among other matters, cost
of living increases and performance results (such annual base salary, including
any increases pursuant to this Section 4, the “Annual Base Salary”).
     5. Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which the
Company or an affiliate of the Company may from time to time make available to
the Employee, the Employee shall be entitled to the following during the
Employment Term:

  (a)   the standard Company benefits enjoyed by the Company’s other top
executives as a group;     (b)   payment by the Company of the Employee’s
initiation and membership dues in all social and/or recreational clubs as deemed
necessary and appropriate by the Company to maintain various business
relationships on behalf of the Company; provided, however, that the Company
shall not be obligated to pay for any of the Employee’s personal purchases or
expenses at such clubs;     (c)   medical and other insurance coverage (for the
Employee and any covered dependents) provided by the Company to its other top
executives as a group;     (d)   supplemental disability insurance sufficient to
provide two-thirds of the Employee’s pre-disability Annual Base Salary;     (e)
  an annual incentive bonus opportunity under the Company’s annual incentive
plan (“Annual Bonus Plan”) for each calendar year included in the Employment
Term, with such opportunity to be earned based upon attainment of performance
objectives established by the Committee (“Annual Bonus”). The Employee’s target
Annual Bonus under the Annual Bonus Plan shall be no less than 200% of the
Employee’s Annual Base Salary, with a maximum of up to 400% of the Employee’s
Annual Base Salary (collectively, the target and maximum are referred to as the
“Annual Bonus Opportunity”). The Employee’s Annual Bonus Opportunity may be
periodically reviewed and increased (but not decreased without the Employee’s
express written consent) at the discretion of the Committee. The Annual Bonus
shall be paid no later than the March 15th first following the calendar year to
which the Annual Bonus relates. Unless provided otherwise herein or the Board or
the Committee determines otherwise, no Annual Bonus shall be paid to the

-2-



--------------------------------------------------------------------------------



 



      Employee unless the Employee is employed by the Company, or an affiliate
thereof, on the Annual Bonus payment date;

  (f)   on the Effective Date, any award of restricted stock granted to the
Employee prior to the Effective Date shall vest and become free of any
applicable forfeiture and transfer restrictions as of the Effective Date;    
(g)   on the Effective Date, the Employee shall be awarded a cash retention
bonus in an amount equal to $10,468,302 (the “Retention Cash Award”), payable in
a single lump sum pursuant to the Employee’s Prior Agreement as an inducement
for Employee to enter into this Agreement and continue his employment
relationship with the Company; provided that, for the avoidance of doubt, the
Retention Cash Award shall not be taken into account in computing any benefits
under any plan, program or arrangement of the Company or its affiliates and
shall not be considered an “Annual Bonus”; and     (h)   participation in the
Company’s equity incentive plans and all other benefits and incentive
opportunities customarily made available to the Company’s other top executives.

     6. Vacation. For and during each calendar year within the Employment Term,
the Employee shall be entitled to reasonable paid vacation periods consistent
with the Employee’s position and in accordance with the Company’s standard
policies, or as the Board or the Committee may approve. In addition, the
Employee shall be entitled to such holidays consistent with the Company’s
standard policies or as the Board or the Committee may approve.
     7. Expense Reimbursement. In addition to the compensation and benefits
provided herein, the Company shall, upon receipt of appropriate documentation,
reimburse the Employee each month for his reasonable travel, lodging,
entertainment, promotion and other ordinary and necessary business expenses to
the extent such reimbursement is permitted under the Company’s expense
reimbursement policy.
     8. Termination of Employment. The Company or the Employee may terminate the
Employee’s employment at any time and for any reason in accordance with
Subsection 8(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee’s employment. The Employment Term shall terminate
automatically upon the Employee’s death.
          (a) Notice of Termination. Any purported termination of the Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in Section 25. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that indicates the
Date of Termination (as that term is defined in Subsection 8(b)) and, with
respect to a termination due to Cause (as that term is defined in Subsection
8(d)), Disability (as that term is defined in Subsection 8(e)) or Good Reason
(as that term is defined in Subsection 8(f)), sets forth in reasonable detail
the facts and circumstances that are alleged to provide a basis for such
termination. A Notice of Termination from the Company shall specify

-3-



--------------------------------------------------------------------------------



 



whether the termination is with or without Cause or due to the Employee’s
Disability. A Notice of Termination from the Employee shall specify whether the
termination is with or without Good Reason.
          (b) Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination (but in
no event shall such date be earlier than the thirtieth (30th) day following the
date the Notice of Termination is given) or the date of the Employee’s death.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Employee experiences a “separation from service” within the meaning of
Code Section 409A (as defined in Section 28 of the Agreement), and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination,” and
all references herein to a “termination of employment” (or words of similar
meaning) shall mean a “separation from service” within the meaning of Code
Section 409A.
          (c) No Waiver. The failure to set forth any fact or circumstance in a
Notice of Termination, which fact or circumstance was not known to the party
giving the Notice of Termination when the notice was given, shall not constitute
a waiver of the right to assert such fact or circumstance in an attempt to
enforce any right under or provision of this Agreement.
          (d) Cause. For purposes of this Agreement, a termination of the
Employee’s employment for “Cause” means a termination of the Employee’s
employment by the Company based upon the Employee’s: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason);
(ii) willful neglect of duties (other than due to a physical or mental
impairment or due to an action or inaction directed by the Company that would
otherwise constitute Good Reason); (iii) conviction of, or pleading nolo
contendere to, criminal or other illegal activities involving dishonesty;
(iv) material breach of this Agreement; or (v) failure to materially cooperate
with or impeding an investigation authorized by the Board.
          (e) Disability. For purposes of this Agreement, a termination based
upon “Disability” means a termination by the Company based upon the Employee’s
entitlement to long-term disability benefits under the Company’s long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination; provided, however, that if the Employee is not a participant in the
Company’s long-term disability plan or policy on the Date of Termination, he
shall still be considered terminated based upon Disability if he would have been
entitled to benefits under the Company’s long-term disability plan or policy had
he been a participant on his Date of Termination.
          (f) Good Reason. For purposes of this Agreement, a termination for
“Good Reason” means a termination by the Employee during the Employment Term
based upon the occurrence (without the Employee’s express written consent) of
any of the following:

  (i)   a material diminution in the Employee’s position or title, or the
assignment of duties to the Employee that are materially inconsistent with the
Employee’s position or title as set forth in this Agreement;

-4-



--------------------------------------------------------------------------------



 



  (ii)   a material diminution in the Employee’s Annual Base Salary or Annual
Bonus Opportunity;     (iii)   within six (6) months immediately preceding or
within two (2) years immediately following a Change in Control: (A) a material
adverse change in the Employee’s status, authority or responsibility (e.g. the
Company has determined that a change in the department or functional group over
which the Employee has managerial authority would constitute such a material
adverse change) as of immediately following the Effective Date; (B) a
requirement that the Employee report to a corporate officer or the Employee
instead of reporting directly to the Board; (C) a material diminution in the
budget over which the Employee has managing authority as of immediately
following the Effective Date; or (D) a material change in the geographic
location of the Employee’s principal place of employment, which is currently
Jacksonville, Florida (e.g., the Company has determined that a relocation of
more than thirty-five (35) miles would constitute such a material change); or  
  (iv)   a material breach by the Company of any of its obligations under this
Agreement.

Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
either: (x) within ninety (90) days of the initial existence of such event; or
(y) in the case of an event predating a Change in Control, within ninety
(90) days of the Change in Control; and (2) the Company fails to cure the
condition or event constituting Good Reason within thirty (30) days following
receipt of the Employee’s Notice of Termination (the “Cure Period”). In the
event that the Company fails to remedy the condition constituting Good Reason
during the applicable Cure Period, the Employee’s Date of Termination must
occur, if at all, within one-hundred fifty (150) days following such Cure Period
in order for such termination as a result of such condition to constitute a
termination for Good Reason.

-5-



--------------------------------------------------------------------------------



 



     9. Obligations of Company Upon Termination.
          (a) Termination by Company for a Reason Other than Cause, Death or
Disability and Termination by Employee for Good Reason. If the Employee’s
employment is terminated by: (1) the Company for any reason other than Cause,
Death or Disability; or (2) the Employee for Good Reason:

  (i)   the Company shall pay the Employee the following (collectively, the
“Accrued Obligations”): (A) within five (5) business days after the Date of
Termination, any earned but unpaid Annual Base Salary; (B) within a reasonable
time following submission of all applicable documentation, any expense
reimbursement payments owed to the Employee for expenses incurred prior to the
Date of Termination; and (C) no later than March 15th of the year in which the
Date of Termination occurs, any earned but unpaid Annual Bonus payments relating
to the calendar year prior to the year in which the Date of Termination occurs;
    (ii)   the Company shall pay the Employee no later than March 15th of the
calendar year following the year in which the Date of Termination occurs, a
prorated Annual Bonus based upon the actual Annual Bonus that would have been
earned by the Employee for the year in which the Date of Termination occurs
(based upon the target Annual Bonus Opportunity in the year in which the Date of
Termination occurred, or the prior year if no target Annual Bonus Opportunity
has yet been determined, and the actual satisfaction of the applicable
performance measures, but ignoring any requirement under the Annual Bonus plan
that the Employee must be employed on the payment date) multiplied by the
percentage of the calendar year completed before the Date of Termination;    
(iii)   the Company shall pay the Employee, within sixty-five (65) days after
the Date of Termination, a lump-sum payment equal to the sum of (A) the amount
equal to the product of (x) the sum of (1) the Employee’s Annual Base Salary in
effect immediately prior to the Date of Termination (disregarding any reduction
in Annual Base Salary to which the Employee did not expressly consent in
writing); and (2) the Employee’s target Annual Bonus Opportunity in the year in
which the Date of Termination occurs, and (y) a fraction, the numerator of which
is equal to the number of days remaining in the then-current Employment Term
from and after the Date of Termination and the denominator of which is equal to
365, and (B) to the extent unpaid, the Retention Cash Award;     (iv)   all
stock options, restricted stock, performance shares and other equity-based
awards granted by the Company prior to the Effective

-6-



--------------------------------------------------------------------------------



 



      Date (collectively, the “Prior Equity Awards”) and all stock options,
restricted stock and other equity-based incentive awards granted by the Company
on or following the Effective Date (the “New Equity Awards”), in each case, that
are outstanding but not vested as of the Date of Termination shall become
immediately vested and/or paid or settled, as the case may be; provided,
however, that notwithstanding the foregoing, any such Prior Equity Awards or New
Equity Awards that constitute a non-qualified deferred compensation arrangement
within the meaning of Code Section 409A shall be paid or settled on the earliest
date coincident with or following the Date of Termination that does not result
in a violation of or penalties under Code Section 409A; and

  (v)   the Company shall provide the Employee with certain continued welfare
benefits as follows:

  (a)   Any life insurance coverage provided by the Company shall terminate at
the same time as life insurance coverage would normally terminate for any other
employee that terminates employment with the Company, and the Employee shall
have the right to convert that life insurance coverage to an individual policy
under the regular rules of the Company’s group policy. In addition, within
thirty (30) business days after the Date of Termination, the Company shall pay
the Employee a lump sum cash payment equal to thirty-six monthly life insurance
premiums based on the monthly premiums that would be due assuming that the
Employee had converted his/her Company life insurance coverage that was in
effect on the Notice of Termination into an individual policy; and     (b)   As
long as the Employee pays the full monthly premiums for COBRA coverage, the
Company shall provide the Employee and, as applicable, the Employee’s eligible
dependents with continued medical and dental coverage, on the same basis as
provided to the Company’s active executives and their dependents until the
earlier of: (i) three (3) years after the Date of Termination; or (ii) the date
the Employee is first eligible for medical and dental coverage (without
pre-existing condition limitations) with a subsequent employer. In addition,
within thirty (30) business days after the Date of Termination, the Company
shall pay the Employee a lump sum cash payment equal to thirty-six monthly
medical and dental COBRA premiums based on the level of coverage in effect for
the Employee (e.g., employee only or family coverage) on the Date of
Termination.

-7-



--------------------------------------------------------------------------------



 



          (b) Termination by Company for Cause. If the Employee’s employment is
terminated by the Company for Cause or by the Employee without Good Reason, the
Company shall pay the Employee any Accrued Obligations. In addition, the
Employee’s Prior Equity Awards and, except in the case of a termination of the
Employee’s employment for Cause, the Employee’s New Equity Awards, in each case,
that are outstanding but not vested as of the Date of Termination shall become
immediately vested and/or be paid or settled, as the case may be, as provided in
Section 9(a)(iv) of this Agreement.
          (c) Termination by Employee without Good Reason. If the Employee’s
employment is terminated by the Employee without Good Reason, the Company shall
pay the Employee any Accrued Obligations. In addition, the Company shall pay the
Employee no later than the sixty-fifth (65th) calendar day, a prorated Annual
Bonus based upon the target Annual Bonus Opportunity in the year in which the
Date of Termination occurred (or the prior year if no target Annual Bonus
Opportunity has yet been determined) multiplied by the percentage of the
calendar year completed before the Date of Termination. In addition, the
Employee’s Prior Equity Awards and, except in the case of a termination of the
Employee’s employment for Cause, the Employee’s New Equity Awards, in each case,
that are outstanding but not vested as of the Date of Termination shall become
immediately vested and/or be paid or settled, as the case may be, as provided in
Section 9(a)(iv) of this Agreement.
          (d) Termination due to Death or Disability. If the Employee’s
employment is terminated due to death or Disability, the Company shall pay the
Employee (or to the Employee’s estate or personal representative in the case of
death) any Accrued Obligations. In addition, the Company shall pay the Employee
(or to the Employee’s estate or personal representative in the case of death) no
later than the sixty-fifth (65th) calendar day (i) a prorated Annual Bonus based
upon the target Annual Bonus Opportunity in the year in which the Date of
Termination occurred (or the prior year if no target Annual Bonus Opportunity
has yet been determined) multiplied by the percentage of the calendar year
completed before the Date of Termination; plus (ii) the unpaid portion of the
Annual Base Salary for the remainder of the Employment Term; plus (iii) to the
extent unpaid, the Retention Cash Award. In addition, the Employee’s Prior
Equity Awards and New Equity Awards, in each case, that are outstanding but not
vested as of the Date of Termination shall vest and/or be paid or settled, as
the case may be, as provided in Section 9(a)(iv) of this Agreement.
          (e) Definition of Change in Control. For purposes of this Agreement,
the term “Change in Control” shall mean that the conditions set forth in any one
of the following subsections shall have been satisfied:

  (i)   the acquisition, directly or indirectly, by any “person” (within the
meaning of Section 3(a)(9) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of
“beneficial ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of all outstanding securities of the Company;

-8-



--------------------------------------------------------------------------------



 



  (ii)   a merger or consolidation in which the Company is not the surviving
entity, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than 50% of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation;     (iii)   a reverse
merger in which the Company is the surviving entity but in which securities
possessing more than 50% of the total combined voting power of all outstanding
voting securities of the Company are transferred to or acquired by a person or
persons different from the persons holding those securities immediately prior to
such merger;     (iv)   during any period of two (2) consecutive years during
the Employment Term or any extensions thereof, individuals, who, as of the
Effective Date (including, without limitation, the Metavante directors),
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period;     (v)   the sale, transfer or other disposition (in
one transaction or a series of related transactions) of assets of the Company
that have a total fair market value equal to or more than one-third of the total
fair market value of all of the assets of the Company immediately prior to such
sale, transfer or other disposition, other than a sale, transfer or other
disposition to an entity (x) which immediately following such sale, transfer or
other disposition owns, directly or indirectly, at least 50% of the Company’s
outstanding voting securities or (y) 50% or more of whose outstanding voting
securities is immediately following such sale, transfer or other disposition
owned, directly or indirectly, by the Company. For purposes of the foregoing
clause, the sale of stock of a subsidiary of the Company (or the assets of such
subsidiary) shall be treated as a sale of assets of the Company; or     (vi)  
the approval by the stockholders of the Company of a plan or proposal for the
liquidation or dissolution of the Company.

          (f) Six-Month Delay. To the extent the Employee is a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”) and the regulations and other guidance
promulgated thereunder and any elections made by the Company in accordance
therewith, notwithstanding the timing of payment provided in any

-9-



--------------------------------------------------------------------------------



 



other Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable,
distributable or settled during the six (6) month period after separation from
service, will be made during such six (6) month period, and any such payment,
distribution or benefit will instead be paid, distributed or settled on the
first business day after such six (6) month period; provided, however, that if
the Employee dies following the Date of Termination and prior to the payment,
distribution, settlement or provision of any payments, distributions or benefits
delayed on account of Code Section 409A, such payments, distributions or
benefits shall be paid or provided to the personal representative of the
Employee’s estate within 30 days after the date of the Employee’s death.
     10. Excise Taxes. If any payments or benefits paid or provided or to be
paid or provided to the Employee or for the Employee’s benefit pursuant to the
terms of this Agreement or otherwise in connection with, or arising out of,
employment with the Company or its subsidiaries or the termination thereof (a
“Payment” and, collectively, the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Employee may
elect for such Payments to be reduced to one dollar less than the amount that
would constitute a “parachute payment” under Section 280G of the Code (the
“Scaled Back Amount”). Any such election must be in writing and delivered to the
Company within thirty (30) days after the Date of Termination. If the Employee
does not elect to have Payments reduced to the Scaled Back Amount, the Employee
shall be responsible for payment of any Excise Tax resulting from the Payments
and the Employee shall not be entitled to a gross-up payment under this
Agreement or any other for such Excise Tax. If the Payments are to be reduced,
they shall be reduced in the following order of priority: (i) first from cash
compensation described in Section 9(a)(iii); (ii) cash compensation described in
Section 9(a)(ii); (iii) cash compensation described in Section 9(a)(v);
(iv) equity compensation described in Section 9(a)(iv) (first any equity
compensation that constitutes deferred compensation subject to Section 409A and
then equity compensation that is not subject to Section 409A), and then (v)
pro-rated among all remaining payments and benefits. To the extent there is a
question as to which Payments within any of the foregoing categories are to be
reduced first, the Payments that will produce the greatest present value
reduction in the Payments with the least reduction in economic value provided to
the Employee shall be reduced first.
     11. Non-Delegation of Employee’s Rights. The obligations, rights and
benefits of the Employee hereunder are personal and may not be delegated,
assigned or transferred in any manner whatsoever, nor are such obligations,
rights or benefits subject to involuntary alienation, assignment or transfer.
     12. Confidential Information. The Employee acknowledges that he will occupy
a position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case

-10-



--------------------------------------------------------------------------------



 



may be. The Employee will keep confidential, and will not reproduce, copy or
disclose to any other person or firm, any such information or any documents or
information relating to the Company’s or its affiliates’ methods, processes,
customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by the Company
or any of its affiliates, nor will the Employee advise, discuss with or in any
way assist any other person, firm or entity in obtaining or learning about any
of the items described in this Section 12. Accordingly, the Employee agrees that
during the Employment Term and at all times thereafter he will not disclose, or
permit or encourage anyone else to disclose, any such information, nor will he
utilize any such information, either alone or with others, outside the scope of
his duties and responsibilities with the Company and its affiliates.
     13. Non-Competition.
          (a) During Employment Term. The Employee agrees that, during the
Employment Term, he will devote such business time, attention and energies
reasonably necessary to the diligent and faithful performance of the services to
the Company and its affiliates, and he will not engage in any way whatsoever,
directly or indirectly, in any business that is a direct competitor with the
Company’s or its affiliates’ principal business, nor solicit customers,
suppliers or employees of the Company or affiliates on behalf of, or in any
other manner work for or assist any business which is a direct competitor with
the Company’s or its affiliates’ principal business. In addition, during the
Employment Term, the Employee will undertake no planning for or organization of
any business activity competitive with the work he performs as an employee of
the Company, and the Employee will not combine or conspire with any other
employee of the Company or any other person for the purpose of organizing any
such competitive business activity.
          (b) After Employment Term. The parties acknowledge that the Employee
will acquire substantial knowledge and information concerning the business of
the Company and its affiliates as a result of his employment. The parties
further acknowledge that the scope of business in which the Company and its
affiliates are engaged as of the Effective Date is national and very competitive
and one in which few companies can successfully compete. Competition by the
Employee in that business after the Employment Term would severely injure the
Company and its affiliates. Accordingly, for a period of one (1) year after the
Employee’s employment terminates for any reason whatsoever, except as otherwise
stated herein below, the Employee agrees: (i) not to become an employee,
consultant, advisor, principal, partner or substantial shareholder of any firm
or business that directly competes with the Company or its affiliates in their
principal products and markets; and (ii), on behalf of any such competitive firm
or business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of the Company or an affiliate.
Notwithstanding any of the foregoing provisions to the contrary, the Employee
shall not be subject to the restrictions set forth in this Subsection 13(b) if:
(i) the Employee’s employment is terminated by the Company without Cause;
(ii) the Employee terminates employment for Good Reason; or (iii) the Employee’s
employment is terminated as a result of the Company’s unwillingness to extend
the Employment Term.
          (c) Exclusion. Working, directly or indirectly, for any of the
following entities shall not be considered competitive to the Company or its
affiliates for the purpose of

-11-



--------------------------------------------------------------------------------



 



this Section 13: (i) Fidelity National Financial, Inc., its affiliates or their
successors; (ii) the Lender Processing Services division of Fidelity National
Information Services, Inc. or its affiliates following the spin-off publicly
announced on October 25, 2007, its affiliates or their successors; or
(iii) Fidelity National Information Services, Inc. or its affiliates or their
successors if this Agreement is assumed by a third party as contemplated in
Section 21.
     14. Return of Company Documents. Upon termination of the Employment Term,
the Employee shall return immediately to the Company all records and documents
of or pertaining to the Company or its affiliates and shall not make or retain
any copy or extract of any such record or document, or any other property of the
Company or its affiliates.
     15. Improvements and Inventions. Any and all improvements or inventions
that the Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of the Company and its affiliates and not
produced within the scope of the Employee’s employment hereunder, shall be the
sole and exclusive property of the Company. The Employee shall, whenever
requested by the Company, execute and deliver any and all documents that the
Company deems appropriate in order to apply for and obtain patents or copyrights
in improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
     16. Actions. The parties agree and acknowledge that the rights conveyed by
this Agreement are of a unique and special nature and that the Company will not
have an adequate remedy at law in the event of a failure by the Employee to
abide by its terms and conditions, nor will money damages adequately compensate
for such injury. Therefore, it is agreed between and hereby acknowledged by the
parties that, in the event of a breach by the Employee of any of the obligations
of this Agreement, the Company shall have the right, among other rights, to
damages sustained thereby and to obtain an injunction or decree of specific
performance from any court of competent jurisdiction to restrain or compel the
Employee to perform as agreed herein. The Employee hereby acknowledges that
obligations under Sections and Subsections 12, 13(b), 14, 15, 16, 17 and 18
shall survive the termination of employment and be binding by their terms at all
times subsequent to the termination of employment for the periods specified
therein. Nothing herein shall in any way limit or exclude any other right
granted by law or equity to the Company.
     17. Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit under Section 9 (other than due to the Employee’s death), the Employee
shall have executed a complete release of the Company and its affiliates and
related parties in such form as is reasonably required by the Company, and any
waiting periods contained in such release shall have expired; provided, however,
that such release shall not apply to Employee’s rights under the benefit plans
and programs of the Company and its affiliates, which rights shall be determined
in accordance with the terms of such plans and programs. With respect to any
release required to receive payments owed pursuant to Section 9, the Company
must provide the Employee with the form of release no later than seven (7) days
after the Date of Termination and the release must be signed by the Employee and
returned to the Company, unchanged, effective and irrevocable, no later than
sixty (60) days after the Date of Termination.

-12-



--------------------------------------------------------------------------------



 



     18. No Mitigation. The Company agrees that, if the Employee’s employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Subsection 9(a)(v)
hereof) shall not be reduced by any compensation earned by the Employee as the
result of employment by another employer, by retirement benefits or otherwise.
     19. Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter, including
without limitation the Prior Agreement. This Agreement may be amended only by a
written document signed by both parties to this Agreement.
     20. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
     21. Successors. This Agreement may not be assigned by the Employee. In
addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the stock,
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, “Company” shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.
     22. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     23. Attorneys’ Fees. If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the party prevailing in
any such action or other proceeding shall be promptly paid by the other party
its reasonable legal fees, court costs, litigation expenses, all as determined
by the court and not a jury, and such payment shall be made by the
non-prevailing party no later than the end of the Employee’s tax year following
the Employee’s tax year in which the payment amount becomes known and payable;
provided, however, that on or after a Change in Control, and following the
Employee’s termination of employment with the Company, if any party finds

-13-



--------------------------------------------------------------------------------



 



it necessary to employ legal counsel or to bring an action at law or other
proceedings against the other party to interpret or enforce any of the terms
hereof, the Company shall pay (on an ongoing basis) to the Employee to the
fullest extent permitted by law, all legal fees, court costs and litigation
expenses reasonably incurred by the Employee or others on his behalf (such
amounts collectively referred to as the “Reimbursed Amounts”); provided,
further, that the Employee shall reimburse the Company for the Reimbursed
Amounts if it is determined that a majority of the Employee’s claims or defenses
were frivolous or without merit. Requests for payment of Reimbursed Amounts,
together with all documents required by the Company to substantiate them, must
be submitted to the Company no later than ninety (90) days after the expense was
incurred. The Reimbursed Amounts shall be paid by the Company within ninety
(90) days after receiving the request and all substantiating documents requested
from the Employee. The payment of Reimbursed Amounts during the Employee’s tax
year will not impact the Reimbursed Amounts for any other taxable year. The
rights under this Section 23 shall survive the termination of employment and
this Agreement until the expiration of the applicable statute of limitations.
     24. Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement. If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form. The covenants of the Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of the Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants in this Agreement.
     25. Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
To the Company:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
To the Employee:
Lee A. Kennedy
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204

-14-



--------------------------------------------------------------------------------



 



     26. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
     27. Tax Withholding. the Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.
     28. Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, or an exemption or exclusion therefrom, and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service (“Code
Section 409A”); provided, that for the avoidance of doubt, this provision shall
not be construed to require a gross-up payment in respect of any taxes, interest
or penalties imposed on the Employee as a result of Code Section 409A. Any
provision that would cause the Agreement or any payment hereof to fail to
satisfy Code Section 409A shall have no force or effect until amended in the
least restrictive manner necessary to comply with Code Section 409A, which
amendment may be retroactive to the extent permitted by Code Section 409A. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Code Section 409A. In no event may the Employee, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Code Section 409A, including,
without limitation, that (i) in no event shall reimbursements by the Company
under this Agreement be made later than the end of the calendar year next
following the calendar year in which the applicable fees and expenses were
incurred; (ii) the amount of in-kind benefits that the Company is obligated to
pay or provide in any given calendar year shall not affect the in-kind benefits
that the Company is obligated to pay or provide in any other calendar year;
(iii) the Employee’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Employee’s remaining lifetime. The Employee acknowledges that he has been
advised to consult with an attorney and any other advisors of the Employee’s
choice prior to executing this Agreement, and the Employee further acknowledges
that, in entering into this Agreement, he has not relied upon any representation
or statement made by any agent or representative of the Company or its
affiliates that is not expressly set forth in this Agreement, including, without
limitation, any representation with respect to the consequences or
characterization (including for purpose of tax withholding and reporting) of the
payment of any compensation or benefits hereunder under Section 409A of the Code
and any similar sections of state tax law.
     IN WITNESS WHEREOF the parties have executed this Agreement to be effective
as of the date first set forth above.

-15-



--------------------------------------------------------------------------------



 



                  FIDELITY NATIONAL INFORMATION SERVICES, INC.    
 
           
 
  By:   /s/ Ronald D. Cook    
 
           
 
           
 
  Its:   Executive Vice President, General Counsel
and Corporate Secretary    
 
                LEE A. KENNEDY    
 
           
 
           
 
  /s/ Lee A. Kennedy              

-16-



--------------------------------------------------------------------------------



 



APPENDIX A
Position Title: Executive Vice Chairman
DUTIES AND RESPONSIBILITIES: Reporting to the Board, the Employee’s duties and
responsibilities consist of:

  1.   serving as Vice Chairman of the Board of Directors;     2.   in the
absence of the Chairman of the Board of Directors, presiding over meetings of
the Board and the Company’s shareholders;     3.   supervising integration
efforts associated with strategic initiatives, including the acquisition of
Metavante Technologies, Inc., as well as cost reductions and other synergies
associated with that activity;     4.   serving as a member of the Executive
Committee of the Board of Directors; and     5.   performing such other powers
as shall from time to time be assigned by the Chairman or Board of Directors.

-17-